DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/434,722 filed on 2019.06.07.

Claims 1-17 are currently pending and have been examined.  Claims 18-20 are subject to restriction and are considered withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 2021.07.06 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist.  This is not found persuasive. While applicant alleges claim 18 includes structure found in claim 1, it is noted that applicant’s response appears to rely on the preamble of claim 18. Applicant’s contention that a search burden does not exist is conclusory and does not address the burden identified in the Requirement for Restriction.  However, applicant’s argument in reply does not contest the finding  that the inventions are independent or distinct for at least the reasons set forth in the requirement for restriction, i.e. restriction would not be proper had the method claim been drafted to include all the limitations of e.g. claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 78.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities: 

    PNG
    media_image1.png
    151
    699
    media_image1.png
    Greyscale
  Appropriate correction is required.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


    PNG
    media_image2.png
    798
    990
    media_image2.png
    Greyscale

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear if the “second axis” in “the damping guide link being operatively coupled to an idler bracket at an opposite end for rotation about a second axis” is defined in relation to the idler bracket. Compare with the prior recitation “rotation about a first axis of the mechanical fastener” which clearly defines the first axis. It is noted that because the invention appears to be directed to a flexible link, the entire link must rotate about the second axis in order “for rotation about a second axis” to be true. Note that in figure 3, the second end does not move even though the first end 65 is “rotating” about the “axis” as evidenced by the lack of dashed lines for the second end 68.  Claim 10 is similarly flawed.  
Claims 2-9 and 11-17 are rejected as depending from claims 1 and 10 respectively.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by FR 2793521 A1 to NAUDET et al., hereinafter NAUDET (cited by applicant).

    PNG
    media_image3.png
    472
    1078
    media_image3.png
    Greyscale

As to claim 1
NAUDET discloses a damping link assembly for bleed valve of a gas turbine engine comprising: a bleed valve ring (30) having a link aperture (32 in fig. 2; 
a mechanical fastener (26) disposed in the link aperture (26 is in 32 in fig. 2); and 
a damping guide link (20) operatively coupled to the mechanical fastener at one end (20a) for rotation about a first axis of the mechanical fastener (as in fig. 1) and the damping guide link being operatively coupled (via 12) to an idler bracket (18) at an opposite end (20b) for rotation about a second axis (A), 
the damping guide link being capable of twisting about a third axis different from the first axis and the second axis when the bleed valve ring is rotated from a first position to a second position (fig. 1 shows the capable torsional deformation θ about the axis defined by 20 with is orthogonal to the axis A and the axis defined by 26).  

As to claim 2
NAUDET discloses wherein the damping guide link is formed from one of steel, nickel, titanium or aluminum.

    PNG
    media_image4.png
    88
    1077
    media_image4.png
    Greyscale
  
As to claim 3
 NAUDET discloses the bleed valve ring is operatively connected to a compressor casing (casing 18 of the turbomachine and blades 10 are compressor inlet guide vanes).  

As to claim 4, see explanation for claim 3.  

As to claim 5
NAUDET discloses the mechanical fastener is a pin (fig. 2).  

As to claim 6
NAUDET discloses the damping guide link is coupled to an outer surface of the bleed valve ring (fig. 1).  

As to claim 8
NAUDET discloses the damping guide link and the bleed valve ring rotate about different axes (fig. 1).  

As to claim 9
NAUDET discloses the damping guide link has a rectangular portion (fig. 2) capable of rotating about the third axis (fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-17, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over NAUDET in view of US 9,103,283 to LeBlanc et al., hereinafter LEBLANC (cited by applicant). 

    PNG
    media_image5.png
    480
    650
    media_image5.png
    Greyscale

As to claim 7
 NAUDET does not explicitly disclose the following which is taught by LEBLANC: 
an end (end near 72 in fig. 2) of a damping guide link (60) is disposed within a hollow portion (generally indicated by 58) of a bleed valve ring (56).  
	It would be obvious to one of ordinary skill in the art to use the teachings of LEBLANC for the purpose of providing an improved attachment point for the guide link of NAUDET as taught by LEBLANC. An invention created through a substitution of one known element for another to obtain predictable results is obvious.  Here, the link connection within the ring as taught by LEBLANC would provide a more rigid connection as the link is not in a cantilevered arrangement as in NAUDET.

As to claim 10
NAUDET discloses all the limitations of claim 10, see explanation for claim 1, but does not disclose a gas turbine engine comprising: a compressor section; a combustor section; a turbine section. NAUDET does disclose use in an aircraft turbojet. 
LEBLANC teaches use of a link in a gas turbine engine comprising: a compressor section; a combustor section; a turbine section (all in fig. 1).
	It would be obvious to one of ordinary skill in the art to use the guide link of NAUDET in a gas turbine engine as taught by LEBLANC. An invention created through a substitution of one known element for another to obtain predictable results is obvious.  

As to claim 11, see explanation for claim 2.

As to claim 12, see explanation for claim 4. 

As to claim 13, see explanation for claim 5.  

As to claim 14, see explanation for claim 6.  

As to claim 15, see explanation for claim 7.

As to claim 16, see explanation for claim 8.

As to claim 17, see explanation for claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        8/10/2021 8:12 PM